Case 1:20-cv-04336-MKV Document 23-8 Filed 10/06/20 Page 1 of 3




                  Exhibit 8
         Case 1:20-cv-04336-MKV Document 23-8 Filed 10/06/20 Page 2 of 3




From: Bolek Ryzinski <Bolek@abrbuilders.com>
Date: January 15, 2020 at 5:52:00 PM EST
To: MW <mw@ltncor.com>
Cc: Lukas Macniak <Lukas@abrbuilders.com>
Subject: loan pay off draft



Dear Mark,


First of all we want to thank you very for understanding our situation and for being very patient.

Our situation is indeed improving making us more optimistic about this coming year.
However, without sale of our 109th St. building it will be close to impossible to make a any
meaningful payment to you.

We have an accepted offer for the building that is into 3rd week of due diligence. We hope to
hear from the buyer within next few weeks.
We know that the buyer has secured his financing so as soon as the due diligence is completed
we should be setting the closing date.
Big chunk of our proceeds from this sale is already called for as per our agreement with our
partners, which was drafted by Ron.

There are other properties that also going to be sold soon, which we are listing in the schedule
below.

Should everything go as planed we can propose the following payment schedule to you:

payment 1 $100,000            March 15, 2020      in about 2 months at closing of 308 E 109 St

payment 2 $100,000            May 15, 2020        at closing of Westport house

payment 3 $100,000            July 15, 2020

payment 4 $200,000            Sept. 15, 2020       at sale of Dormitory in Poland

We hope this is acceptable to you and we will keep you inform on the progress.

Thank you
Bolek and Lukasz


NOTICE: This communication may contain information that is legally privileged, confidential or exempt
from disclosure. If you are not the intended recipient, please note that any dissemination, distribution,
or copying of this communication is strictly prohibited. Anyone who receives this message in error
        Case 1:20-cv-04336-MKV Document 23-8 Filed 10/06/20 Page 3 of 3




should notify the sender immediately by telephone or by return e-mail and delete it from their
computer.
